we CSG YH DO F&F Oo NHN =

ye NY NY NY NY NY NY N NY FF FF FF FEF FO OU FOU SOU SFU Sl
Con KN OH Fk DH NY BSB COCO CO BNA DA A F&F | NY = SC

Case 2:19-cv-02374-KJM-JDP Document 47 Filed 09/29/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
ASTERN DISTRICT OF CALIFORNIA

, No. 2:19-cv-02374 KJM-EFB
Plaintiff,
Garrison Jones
y NOTICE OF MOTION TO
, DISMISS INTENT
rEsPOND FLED
Defendant. SEP 2.9 2070

Velocity Technology Solutions et al €LERK, U.S. DISTRICT COURT

PASTERN DISTRICT OF GALFORNIA

 

 

 

ey

 

SS
ObeUTy CLA

NOTICE OF MOTION TO DISMISS INTENT TO RESPOND |

Plaintiff does hereby give notice to the court that late yesterday
September 28. 2020 I received notification of yet another motion to

dismiss filed by defense counsel with more false claims against me.

In addition this motion contains statements that in previous pleadings by
defense counsel, (dkt 35) that are stark revelations and admissions that he
was adamant about that falsely claimed that plaintiff was ineligible for
FMLA, but now in his motion (dkt 43) buried on page 8 are the identical
statements and exhibits submitted in the plaintiffs pleading as proof that
he was on approved FMLA leave and was terminated on March 15,
2018. On this page, the defendants are now admitting that the plaintiff
was approved for FMLA after multiple lies in previous pleadings making
all sorts of unsupported claims and allegations that he was not.

It is my full intent to respond to these false allegations as well as to

1

 
eo CGN WD on Fk | NH =

vy Ne YP NY NY KRY NY NY ON = FSF SES eS eS eS lS lS lL
Cntr NH On fF WY NY = Co CO FAN Dn bk HY NY = S&S

 

Case 2:19-cv-02374-KJM-JDP Document 47 Filed 09/29/20 Page 2 of 12

statements now made as to the interpretation of what he now calls
“erroneous email “where three separate agencies and the Arizona Court
of Appeals all interpreted the email as notification of termination, yet
counsel now is now the only one claiming that it is a “contradiction”.
Of the evidence and exhibits submitted by the plaintiff. This is his
intentional misinterpretation of the exhibits that has again led him to
mislead the court.

The plaintiffs confirmed exhibit is one that showed the beginning of the
cover-up by Velocity HR director Shauna Coleman and General Counsel
Chris Heller, but what defense counsel is attempting to do is discredit the
email claiming the defends were not involved in a conspiracy to cover-up
the fact that they had terminated the plaintiff.

The defendants at the time of commination thought they had plausible
deniability because they thought the plaintiff had no idea he was
terminated and had no knowledge at the time he had that email of March
15, 2018. He knew they were going to lie. He simply wanted them to

respond via email to confirm it.

In addition, under separate cover or pleadings, I will address and submit
to the court in response to defense counsel other false claims as well as
the multiple lies he has construed in his efforts to misled the court into
making a decision to dismiss this case to deflect from the lies he and his
client has told to the court via his pleadings where he knew that he was
lying and intentionally failed and misled the court and the plaintiff on
wild goose chases in attempting to hide the fact that he had no defense

for his clients blatant violations of FMLA as well as other federal
2

 
eo C6 NIA A Fk & NO =

ve BeOS NR ONY ONY NR ONY ON SF Se Sell Stl Sell Sell Sell let
Con KN NN he Oe NYO SH SC OO lOUl HTN OlUlCUelULWDNlUreS CUD

Case 2:19-cv-02374-KJM-JDP Document 47 Filed 09/29/20 Page 3 of 12

Statutes.
I trust that after the court reviews this upcoming pleading that the court

re-considers formal sanctions against the defendants and their counsel.

There are still underlying motivation by the defendants and their counsel
that should not be “left on the table” or viewed as insignificant and

warrants actions to be taken.

Dated
September 29, 2020

Garrison Toned Plaintiff( Pro Se)
P.O. Box 188911
Sacramento, California 95818

Garrison. jones@outlook.com

 

 

 
Case 2:19-cv-02374-KJM-JDP Document 47 Filed 09/29/20 Page 4 of 12

garrison jones@outlook.com

 

ams a
From: Chris Heller <chris.heller@velocitycloud.com>
Sent: Monday, March 19, 2018 8:36 AM
To: Garrison Jones
Ce: Shauna Coleman
Subject: RE: Employment Status - supporting Documentation - unanswered request Feb 24,2018

Garrison,
You are a Velocity employee that is currently on unpaid leave pursuant to the Family and Medical Leave Act.

Chris Heller | SVP & General Counsel | Velocity Tech nology Solutions, | Inc.

 

From: Garrison Jones <:

 

Sent: Monday, March 19, 2018 9:22 AM

 

 

Subject: Re: Employment Status - supporting Documentation - unanswered request Feb 24,2018
So please clarify what is my employment status ?

Get ©

 

From: Garrison Jones

Sent: Friday, March 16, 2018 7:50:24 AM
To: @
Ce: 3! an
Subject: Employment Status - supporting Documentation - unanswered request Feb 24,2018

 

in response to your message as to who told me that | had been terminated

1. | sent the message below to both you and Shauna Coleman on 2/24/2018 that neither of you responded to, as
a friend tipped me off that Velocity was looking for a “Lead Procurement consultant and sent me the link to the
position below. Now again somebody for the 37" time is lying
Case 2:19-cv-02374-KJM-JDP Document 47 Filed 09/29/20 Page 5 of 12

Sources

15* source

Infor S3 Professional
Procurement

Velocity Technology Solutions, Inc. - Remote
Description

Apply your expertise to Customers in healthcare ai
transform their Supply Chain/Procurement operatic
infor. Become intimately involved with driving soluti
and allowing Velocity Customers to become better
knowledge of Infor’s S3 product and of best practi
will lead the solution design, build, and testing for |
times, these projects will be a full scale implement
projects will be a tactical re-design of business prc
configuration. In all cases, you will be a functional |
project team. As an Infor Professional Services Le
teammates will look to you as the subject matter e
Customers using Infor's solutions in Supply Chain (

Velocity is looking for an Infor Professional Service
consulting, and designing solutions This role is part
organization and requires travel in North America. .
nearly 700 experts who lean in and help Customer

CQnfivorea nn mattar iashara thay arse an thar inurnse

Personal friend that | will not provide her name. that said Velocity was looking for a “lead Procurement
Consultant and that the job was on several job boards.

 

ON! and the position has now mysteriously

“DISSAPPEARED” no doubt by Velocity after | sent the email of Feb 24,2018. Too late as | have a copy of it as
seen below that clearly shows the Velocity logo and position they are looking for

2nd source

274 - Source Indeed .com who verified the posting

3rd source

2. 3 source as | also have an email from a recruiter who has a requisition he is trying to fill for the same and he

identified Velocity as the client.

4" source
Case 2:19-cy-02374-KJM-JDP Docyment 47 Filed 09/29/20. Page 6 of 12 .
| have an amall made a copy of same email from an interna Gelocity eMployee stating that |

was no longer with velocity

{no | ill no provide the name as the last time | did that Velocity, jumped the gun and called
Infor and lied to them as to the illegal

Recordings. But as you know | do not bluff and if | say | have evidence and or supporting
documentation, | have it, you people must think | am stupid as | keep sending you info, you
do nothing with it, no response and then keep asking for more.

Just so you know “| was born at night, not last night.”

i know hundreds of people in the Lawson community at Lawson, consultants and
customers. The supply Chain community is unique and small. You should know that as
Velocity has multiple contractors that are “procurement consultant” and have multiple
unhappy customers who have upgraded and or implementing Lawson procurement that
are not happy with their performances and are in turmoil as a result.

Now if you Mr. Heller is telling the truth that means four different sources who none know
each other are telling me a lie

Indeed.com

Recruiter

My Personal friend who | have known for over 12 years
Internal Velocity source — still employed

PwWNhP

All have to be lying to me and | doubt that is the case. | will not just go away and with
the unethical , cutthroat attitude | have seen thus far in the time I have been with
Velocity “Stevie Wonder” is the only person who cannot see it.

You can keep up these lies and legal tactics just so long, yet there is not one thing that i
have sent to you / a allegations that Velocity has fought back and said that is not true.

So | don’t care how it’s done but you need to look at my settlement offer deeply and
see that it is the best option to resolve this issue.

These people will make you look like a fool and violate you oath in a court room trying
to defend them.

The evidence | have_will not potentially cost Velocity Millions in a court settlement or
future revenue. | am a banana peel away from the last straw and the gloves coming off.
Gamble if you may but the repercussions are larger than you think
rN

Oo wo ns DH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

43863076_1.docx 2 8

 

 

Case 2:99>0602374<KNMLBPB DDcoument 25 Fined Oe@44220 PRage Dict S

ANTHONY J. DECRISTOFORO SBN 166171

anthony.decristoforo@ogletree.com
PAUL M. SMITH SBN 306644
paul.smith@ogletree.com —
OGLETREE, DEAKINS, NASH,

SMOAK & STEWART, P.C.
500 Capitol Mall, Suite 2500

Sacramento, CA 95814

Telephone: 916-840-3150

Facsimile: 916-840-3159

Attorneys for Specially Appearing Defendant
VELOCITY TECHNOLOGY SOLUTIONS,
INC.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES Case No. 2:19-cv-02374-KJM-EFB

Plaintiff, DEFENDANT’S OBJECTIONS TO
MAGISTRATE JUDGE’S FINDINGS AND
Vv. RECOMMENDATIONS

VELOCITY TECHNOLOGY SOLUTIONS, Complaint Filed: November 25, 2019
INC.; SHAUNA COLEMAN, individually Trial Date: None Set

and as H.R. Director of Velocity Technology Magistrate Judge: Hon. Edmund F. Brennan
Solutions, CHRIS HELLER, individually and | District Judge: © Hon. Kimberly J. Mueller
as General Counsel of Velocity Technology
Solutions; STEVEN KLOEBLEN,
individually and as CEO of Velocity
Technology Solutions; MICHAEL
BALDWIN, individually and as an employee
of Velocity Technology Solutions.

Defendants.

 

 

I. INTRODUCTION
The Magistrate Judge’s Order and Findings and Recommendations (“Order & FAR”) (Dkt.

29) efficiently synthesizes allegations in Plaintiff's complaint “that are poorly organized and
difficult to follow.” Dkt. 29 at 4. The Order & FAR correctly dismisses most of Plaintiff's claims.
However, the Order & FAR does not go quite far enough. The District Court should dismiss the
Complaint (Dkt. 1) in its entirety. Plaintiff does not allege a cognizable interference claim under
the Family Medical Leave Act (“FMLA”) because he fails to allege facts sufficient to show

coverage under the Act’s protections. Additionally, Plaintiff acknowledges that he previously filed

1 Case No. 2:19-cv-02374-KJM-EFB
DEFENDANT'S OBJECTIONS TO MAGISTRATE JUDGE'S FINDINGS AND RECOMMENDATION

 
bk Ww hd

Oo CO ~F BW vA

10
iw
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27

43863076_I.docx 28

 

 

Cease2 2:9950W2237-4KNMIEPB DDocinment 25 FiRie@@ 9249/24/20 PRagé StS

sama 35-3

According to the Complaint, Velocity employed Plaintiff from February 2017 to March
2018.1 Dkt. 1 at 22,421. Plaintiff alleges that Velocity terminated his employment while on
FMLA leave relating to a stroke he suffered on November 17, 2017. Jd. Plaintiff further alleges
that Velocity notified him of his rights regarding FMLA leave in January 2018. Jd. at 723. As the
Court correctly noted, Plaintiff fails to allege exactly when he first requested leave, or when his
leave actually began. See, Dkt. 1 generally; Dkt. 29 at 6. The Complaint also does not provide any
statement regarding whether Plaintiff performed work between the date of his stroke and notice of
FMLA rights. Jd.

However, Plaintiff included as an exhibit to the Complaint a copy of the Notice of
Eligibility and Rights & Responsibilities under the Family and Medical Leave Act (Form WH-381)
provided to him by Velocity. Dkt. 1 at 44. According to the information in that Notice, Plaintiff
first informed Velocity of his request for FMLA leave on or about February 8, 2018, and requested
leave dating back to November 18, 2017 — the day after his stroke. Jd. Although Velocity
erroneously granted Plaintiff leave,? this information establishes that Plaintiff did not qualify for
FMLA leave as of the first date of requested leave - November 18, 2017 — because that was only
about nine months after his employment with Velocity began. See, Dkt. 1, generally. Because the
Complaint and this exhibit demonstrate Plaintiff had not been employed by Velocity for twelve
months when he requested FMLA leave on November 18, 2017, the Order & FAR should have
dismissed the FMLA interference claim.

Additionally, the Complaint fails to allege that Velocity employed Plaintiff at a worksite
with at least fifty employees within a seventy-five mile radius. To the contrary, Plaintiff alleges
facts that rebut any such finding. First, Plaintiff alleges that Velocity maintains two physical office

locations — in Minneapolis, Minnesota and Charlotte, North Carolina. Dkt. 1 at 19,96. Second,

 

! Plaintiff's employment with Velocity actually ended August 16, 2018, not in March of 2018, but Velocity recognizes
that at this stage of the case, the Court must presume all well-pleaded allegations in the Complaint are true. The actual
date Plaintiff's employment ended is not relevant to Velocity’s objections to the Order & FAR.

2 Velocity’s error should play no role in the ultimate resolution of this dispute because as a matter of law, Plaintiff was
not entitled to the protections of the FMLA.

3 Case No. 2:19-cv-02374-KJM-EFB

 

DEFENDANT’S OBJECTIONS TO MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION

 
bh

oO Co SD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

43863076_1 docx 28

 

 

Césse@ 2:9.9xe0-D2274BNIMHEFB DOnourrent 65 FiIRROD8H/220PRayé 4fofS

=,

Plaintiff alleges that approximately 70% of Velocity’s workforce works remotely from home
offices across the country. /d. at] 8. Third, Plaintiff alleges that he worked at various home
offices in Arizona, Illinois, Indiana, and California, none of which is near Velocity’s alleged
corporate locations. And finally, Plaintiff fails to include any allegation that Velocity employed at
least fifty employees within seventy-five miles of any of his home office “worksites.” Because the
Complaint does not allege that Plaintiff worked at a worksite with at least fifty employees within a
seventy-five mile radius, Plaintiff does not state sufficient facts to allege that he qualifies for the
protections of the FMLA.

Plaintiff's allegations in the Complaint establish that he cannot satisfy the first or third
requirements for an FMLA interference claim: (1) Plaintiff was not eligible to receive the FMLA’s
protections and (3) he was not entitled to take FMLA leave. Therefore, Plaintiff does not state a
claim for FMLA interference, and that claim should be dismissed.

Il. PRIOR SETTLEMENT AGREEMENT

Plaintiff's FMLA interference claim should also be dismissed on the independent grounds
that Plaintiff alleges he previously settled the claims asserted in the Complaint. Plaintiff
incorporates by reference the preceding (and subsequent) paragraphs of the Complaint in Paragraph
37, which would include the FMLA interference claim. Dkt. 1 at 23. He then alleges that he
previously filed a federal lawsuit based on these incorporated allegations in the United States
District Court for the Northern District of Illinois against Velocity and “14 Velocity Technology
Solutions employees that are also named in this case before the court.” Jd. at | 38. Plaintiff then
alleges that he “settled [the Illinois lawsuit] out of court,” foreclosing any possible recovery in this
matter. Dkt. 1 at 24. By his own allegations, Plaintiff admits that the issues addressed in his
Complaint have already been resolved.

HH
Mi
Il
Mit
HII

4 Case No. 2:19-cv-02374-KJM-EFB
DEFENDANT’S OBJECTIONS TO MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION

 
ho

oO co SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

43863076_1.docx 28

C&ASe: 2c. 0vcuD2G7 AKAM EEF Bp doeuane at 355 le tieoo0Bd1A02 0p Rgedhoons

3S- F
IV. CONCLUSION

The Court should amend the Order & FAR to dismiss Plaintiff's only surviving claim, for
FMLA interference, and accept all other orders and recommendations. The FMLA interference
claim cannot survive as currently pleaded, and the allegations introduced by Plaintiff in the
Complaint foreclose the possibility of any corrective amendment. Additionally, as alleged,
Plaintiff acknowledges that he previously filed a lawsuit and settled his claims against Velocity and

the individually named defendants, and is therefore not entitled to additional relief.

DATED: August 14, 2020 OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

By: /s/ Anthony J. DeCristoforo
Anthony J. DeCristoforo
Paul M. Smith

Attorneys for Specially Appearing Defendant
VELOCITY TECHNOLOGY SOLUTIONS, INC.

43863076.1

5 Case No. 2:19-cv-02374-KJIM-EFB
DEFENDANT’S OBJECTIONS TO MAGISTRATE JUDGE'S FINDINGS AND RECOMMENDATION

 

 

 
ai

“Ss DA Ww

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

44357889 1.docx 28

 

Caésask: Pol GvetAk73i7A IKOMERF BD ddocument/4F ||BikenOBI25020P agagel1obtla

ANTHONY J. DECRISTOFORO SBN 166171

anthony.decristoforo@ogletree.com

PAUL M. SMITH SBN 306644 oss |
paul.smith@ogletree.com

OGLETREE, DEAKINS, NASH,

SMOAK & STEWART, P.C.

500 Capitol Mall, Suite 2500

Sacramento, CA 95814

Telephone: 916-840-3150
Facsimile: 916-840-3159

 

Attorneys for Defendant VELOCITY
TECHNOLOGY SOLUTIONS, INC.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES Case No. 2:19-cv-02374-KJM-EFB
Plaintiff, DEFENDANT VELOCITY TECHNOLOGY
SOLUTIONS, INC.’S MOTION TO
Vv. DISMISS PURSUANT TO FRCP 41(B) AND
12(B)(6)
VELOCITY TECHNOLOGY SOLUTIONS,
INC.; SHAUNA COLEMAN, individually Date: October 29, 2020
and as H.R. Director of Velocity Technology Time: 10:00 a.m.
Solutions; CHRIS HELLER, individually and | Place: 8

as General Counsel of Velocity Technology
Solutions; STEVEN KLOEBLEN,

individually and as CEO of Velocity Complaint Filed: November 25, 2019

Technology Solutions; MICHAEL Trial Date: None Set

BALDWIN, individually and as an employee Magistrate Judge: Hon. Edmund F. Brennan

of Velocity Technology Solutions. District Judge: Hon. Kimberly J. Mueller
Defendants.

 

 

TO PLAINTIFF GARRISON JONES:

NOTICE IS HEREBY GIVEN that on October 29, 2020 at 10:00 a.m., or as soon thereafter
as this matter may be heard in Courtroom 8 on the 13th floor of this court, located at 501 I Street,
Sacramento, California, 95814, or as otherwise ordered by this Court, including by remote means if
so ordered, Defendant Velocity Technology Solutions, Inc. (“Velocity”) will and hereby does
move for an order dismissing Plaintiff Garrison Jones’s Complaint for Civil Damages [DKT 1]

and/or “FMLA Lawsuit refiling of dismissed claims without prejudice” (hereinafter referred to as

1 Case No. 2:19-cv-02374-KJM-EFB
DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S MOTION TO DISMISS PURSUANT TO FRCP 41(B) AND 12(B)(6)

 

 
SY HD A Se Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

44357889 1docx 28

 

 

Caas@: 25 0xe 0017-4. KJ MEF BD dhocuené nt 4 3F iiRnedod 922572 OP Rage Basile Q

such a challenge, the complaint must contain sufficient factual mm Oa as true,
states a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);
Beil Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The complaint must contain a short and
plain statement of the claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2);
Johnson v. City of Shelby, 135 S. Ct. 346, 347 (2014). The First Amended Complaint does neither.

The First Amended Complaint consists of a long, rambling recitation of the many causes of
action that this Court and Plaintiff previously dismissed relating to harassment and discrimination.
Plaintiff does not plead any facts to support these claims and therefore they must be dismissed.
Plaintiff further asserts several baseless and unsupported allegations of fraud and conspiracy
against Velocity and its outside counsel, indicating that their defense of this litigation constitutes a
“fraud upon the court.” Again, Plaintiff offers no factual support for these claims and they must be
dismissed.

Finally, with respect to Plaintiff's surviving FMLA interference claims, Plaintiff offers
documents contradicting his claims. For example, Plaintiff offers evidence that Velocity provided
him with a medical leave of absence from November 18, 2017 until January 27, 2018 because he
was not then eligible for protected leave under the FMLA. [See DKT 41 at Pg. 9.] On January 23,
2018, Velocity then sent Plaintiff FMLA paperwork which he returned on February 8, 2018. After
review, Velocity determined that Plaintiff was not eligible for leave under the FMLA because he
had not been employed for twelve months, and conveyed this message to him. Velocity then
explained that he would qualify for FMLA leave on February 20, 2018, and that they would then
recognize his leave. /d. Plaintiff even includes a copy of the FMLA certification form showing
that his “FMLA leave will begin on February 20, 2018” for 12 weeks “through May 15, 2018.”
[DKT 41 at P. 8.] After an erroneous email questioned whether Plaintiff was still employed on
March 15, 2018 [See DKT 41 at P. 26], Shauna Coleman clarified that Velocity had not terminated
his employment and that he remained employed as of the date of his expiration of FMLA leave —
May 15, 2018. [See DKT 41 at P. 24.] These documents contradict Plaintiff’s allegations, and
show that Plaintiff received every benefit afforded to him by the FMLA and that no violation could

have occurred.

8 Case No. 2:19-cv-02374-KJM-EFB
DEFENDANT VELOCITY TECHNOLOGY SOLUTIONS, INC.’S MOTION TO DISMISS PURSUANT TO FRCP 41(B) AND 12(B)(6)

 
